Perlin, C.J. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; THIS COURT FINDS that this claim is for salaries of employees of the staff of the Juvenile Court, wherein the State is obligated by Ch. 37, Sec. 706-7, Ill.Rev.Stat, 1969, to compensate the counties for such expenditures, that such obligations were incurred as a matter of law, and that the appropriation was depleted prior to the claimant’s filing for reimbursement. IT IS HEREBY ORDERED that the sum of $87,244.45 be awarded to claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.